Title: Thomas Jefferson to Thomas H. Palmer, 22 May 1813
From: Jefferson, Thomas
To: Palmer, Thomas H.


          Monticello May 22. 13.
           Th: Jefferson presents his compliments to mr Palmer and returns the Prospectus of the Historical Register with his subscription, which he with pleasure subjoins to it, in the hope that he will have some agent in Richmond to whom the price may be annually paid. wishing him all the success which so useful a Repertory merits, he tenders him the assurance of his respect.
        